Citation Nr: 0213441	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-24 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether a debt of $3,303.00 based on overpayment of non-
service-connected pension benefits was validly created.

2.  Entitlement to waiver of recovery of an overpayment of 
non-service connected pension benefits in the amount of 
$3,303.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


REMAND

The RO has indicated that the veteran had active service from 
March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the RO's 
Committee on Waivers and Compromises (Committee) that found a 
debt of $3,303.00 was validly created, and denied the 
veteran's request for a waiver of recovery of the debt.  

The Board notes that in the veteran's Notice of Disagreement 
and Substantive Appeal, both dated in November 2000, he 
requested a hearing before a member of the Board at the RO.  
While the veteran was provided a hearing before a Committee 
officer at the RO, he was not provided a hearing before the 
Board and there is no indication that he withdrew his request 
for such a hearing.  Consequently, the Board may not proceed 
until the veteran is afforded the opportunity for such a 
hearing.  38 U.S.C.A. § 7107(b) (West Supp. 2002).  

Arrangements should be made for the 
veteran to appear at the RO before a 
member of the Board.  

After the veteran is given an opportunity to appear at a 
hearing before a member of the Board, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


